Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2020 & October 21, 2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Pub. No.: US 2012/0098099 A1).
Regarding Claim 1, Lee et al. discloses a method, comprising jointly producing a bipolar transistor and a variable capacitance diode on a common substrate (Par. 0006-0008, 0047 & 0053, Fig. 3K – common substrate 10, bipolar transistor 70 and variable capacitor diode 80).
Regarding Claim 9, Lee et al. discloses a method, comprising:											jointly producing a bipolar transistor and a variable capacitance diode on a common substrate (Par. 0006-0008, 0047 & 0053, Fig. 3K – common substrate 10, bipolar transistor 70 and variable capacitor diode 80);								wherein jointly producing comprises:	forming a p-n junction for said variable capacitance diode comprising a first region having a first conductivity type located on top of a second region having a second conductivity type (Par. 0030-0032, Fig. 3K - first region 24 having p-type conductivity, second region 22 comprising n-type conductivity);						forming an intrinsic collector for said bipolar transistor having the second conductivity type and an intrinsic emitter for said bipolar transistor having the second conductivity type, said intrinsic collector and intrinsic emitter separated by an intrinsic base having the first conductivity type (Par. 0030-0032, Fig. 3K - intrinsic collector 22, intrinsic emitter 26; intrinsic base 24);		forming first MOS spacers on side edges of a patterned layer forming the first region (Par. 0036, Fig. 3K  – insulation layer 52 could be considered as the first MOS spacer formed on side edges of a patterned layer forming the first region 24); and 					

Allowable Subject Matter
Claims 18-22 are allowed. 							                   The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 18: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by method, comprising: depositing, on a surface of a substrate, a stack formed by a first layer, a second layer covering said first layer, a third layer covering said second layer, a fourth layer covering said third layer, a fifth layer covering said fourth layer, and a sixth layer covering said fifth layer; forming a through opening in said stack at a location where a first extrinsic collector region in said substrate is located, said through opening forming a first opening separating said stack into a first stack made up of first areas of said first through sixth layers and a second stack made up of second areas of said first through sixth layers; producing, in said first opening, a first deposit and a second deposit, said second deposit completely covering said first deposit; producing spacers in said first opening, said spacers each having a first part and a second part, said first part constituted by a horizontal portion partially covering an upper surface of said second deposit, and a vertical portion flush with one of an upper surface of said first area of the sixth layer or an upper surface of said second area of said sixth layer; removing said first area of said sixth layer, 
Lee et al. (Pub. No.: US 2012/0098099 A1), Meister et al. (Pub. No.: US 2008/0102593 A1), Rahim et al. (Patent No.: US 5,405,790 A) etc. 
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 18 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 18 is deemed patentable over the prior arts.

Regarding Claims 19-22: these claims are allowed because of their dependency status from claim 18.

Regarding Claims 2-8 & 10-17: these claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/29/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812